Citation Nr: 1048070	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  06-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
Veteran's service-connected recurrent dislocation of the left 
patella. 

2.  Entitlement to an initial compensable evaluation for the 
Veteran's service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 2003 and December 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9), the Veteran requested a 
hearing at the RO before a Veterans Law Judge.  However, in 
August 2010 the Veteran explicitly withdrew his request for a 
hearing.  38 C.F.R. § 20.704(e).  Accordingly, the request for a 
hearing has been withdrawn.

The issue of entitlement to an initial compensable rating for the 
Veteran's service-connected bilateral hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's service-connected recurrent dislocation of the left 
patella has not been evidenced by more than slight instability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for instability 
of the left knee, characterized as recurrent dislocation of the 
left patella, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5257 
(2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in March 2003, February 2004, 
June 2006 and September 2009.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court or Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations 
in increased rating claims.  The Federal Circuit recently 
reversed the Veterans Court's decision in Vazquez-Flores, 
however, finding that VA is not required to tailor § 5103(a) 
notice to individual veterans or to notify them that they may 
present evidence showing the effect that worsening of a service-
connected disability has on their employment and daily life for 
proper claims adjudication.  For an increased rating claim, 
section § 5103(a) now requires that the Secretary notify 
claimants generally that, to substantiate a claim, they must 
provide, or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009 (holding that notice specific to individual Veterans is 
no longer required in increased compensation claims).  

With regard to the Veteran's claim, the Board notes that the 
required information was in the December 2005 Statement of the 
Case (SOC) and in the September 2009 letter to the Veteran.  
These notices to the Veteran meet the requirements of Vazquez-
Flores.  They was followed by a readjudication in a March 2010 
Supplemental Statement of the Case (SSOC).  Accordingly, the 
notice timing error did not affect the essential fairness of the 
adjudication.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran was afforded several VA examinations during the 
pendency of the appeal.  The reports of the examinations reflect 
that the examiners reviewed the Veteran's medical records, 
recorded his current complaints, conducted appropriate physical 
examinations and rendered diagnoses and opinions consistent with 
the remainder of the evidence of record and pertinent to the 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, 
the Board finds that the RO has satisfied the duty to notify and 
the duty to assist and will proceed to a discussion of the merits 
of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 10 
percent for his service-connected recurrent dislocation of the 
left patella.  Essentially, the Veteran contends that the current 
evaluations assigned for this condition does not accurately 
reflect its severity.  

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Although the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2008).  Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

The Veteran first claimed entitlement to a left knee disability 
in April 1970.  A July 1970 rating decision granted entitlement 
to service connection for recurrent dislocation of the left knee, 
and assigned a 10 percent rating effective from April 17, 1970, 
the day after the Veteran's release from active service.  In 
December 2002 the Veteran filed a claim for entitlement to a 
higher rating.  A July 2003 rating decision denied entitlement to 
a rating in excess of 10 percent.  The Veteran submitted a Notice 
of Disagreement (NOD) in December 2003.  The RO issued a 
Statement of the Case (SOC) in December 2005, and the Veteran 
filed a Substantive Appeal (VA Form 9) in January 2006.  

The Board does note that a December 2005 rating decision granted 
entitlement to a separate 10 percent rating for posttraumatic 
arthritis of the left knee under Diagnostic Code 5010-5260.  The 
rating for this service-connected disability is not on appeal, 
and the symptoms of it may not be considered the in the rating 
for the issue on appeal.   See Esteban v. Brown, 6 Vet. App. 259 
(1994) (evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).

The Veteran's service-connected recurrent dislocation of the left 
patella has been rated as 10 percent disabling under Diagnostic 
Code 5257, for impairment of the knee that includes recurrent 
subluxation or lateral instability.  Under Diagnostic Code 5257 a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of the knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 percent 
rating will be assigned with evidence of severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The relevant evidence of the record for the period on appeal 
includes service treatment records, private treatment records, VA 
treatment records, VA examination reports and written statements 
from the Veteran and others.  Service treatment records indicate 
that the Veteran was treated for traumatic effusion of the left 
knee in July 1968, following several episodes of the knee 
"giving way."  In April 1969 the Veteran underwent a Hauser 
procedure of the left patella because of recurrent dislocation.  
VA treatment records dating back to February 2003 indicate 
reports of pain in the left knee, as well as medial laxity.  
Private treatment records from March 2003 show consistent 
reports.  

In May 2003 the Veteran was afforded a comprehensive VA 
examination.  During that examination the Veteran reported that 
he has had gradually worsening pain over the past 20 years.  The 
Veteran reported a "catching sensation" but no true locking.  
He reported one episode of his knee giving way, causing a fall 
approximately a year and a half earlier.  It was noted that the 
Veteran was using a brace, but no cane or crutches.  On physical 
examination the examiner noted that the Veteran was able to 
ambulate without external supports or assistance, but that he had 
a left antalgic gait.  Examination of the left knee showed marked 
genu valgum with Q angles greater than 20 degrees.  A well-
healed, non-tender, non-adherent surgical wound scar was noted on 
the left knee in medial, longitudinal, curvilinear fashion, 
measuring 16 centimeters in length.  No effusion, erythema or 
warm was noted.  The Veteran was tender to the lateral joint line 
and to the medial aspect and peripattellar regions.  Varus valgus 
stress testing in extension and at 30 degrees of flexion 
demonstrated a lateral collateral ligament laxity which was 
slight, symmetrical and with firm endpoint (pseudolaxity).  At 
that time it was also noted that the Veteran was employed as a 
maintenance worker at a chemical plant.  
 
Subsequent VA treatment records from February 2004 indicate that 
the Veteran's ligaments were grossly stable, but that he did have 
pseudolaxity of the lateral collateral ligament.  Arthritis 
changes were noted on x-rays.  Other VA treatment records from 
throughout 2004 show continued reports of knee pain and treatment 
including synvisc injections.  

In December 2006 the Veteran was afforded an additional VA 
examination.  During that examination the Veteran reported pain 
to his left knee, specifically along the medial aspect of the 
patella, the medial joint line, the patellar tendon, the anterior 
knee and the popliteal area.  The Veteran noted that he wears a 
knee brace, uses a cane and attends physical therapy.  He stated 
that he is unable to walk a lot or run, but denied any 
incapacitating episodes requiring prescribed bed rest.  Regarding 
locking, giving way or buckling, the Veteran stated that his left 
knee gives way once every three months or so.  Physical 
examination indicated that genu valgus was 10 degrees.  Positive 
edema was noted at the lateral aspect of the knee and patellar 
tendon.  No redness or heat was indicated.  Anterior and 
posterior drawer tests were negative, as was the Lachman's test.  
A pivot shift test was positive, with reproducible popping and 
complaints of pain.  McMurray's test was also positive on the 
left, with popping, pain and facial grimacing.  A valgus stress 
test on the left knee was negative at 30 degrees, with complaints 
of pain at the lateral joint line.  A varus stress test on the 
left knee was positive (+2) at 30 degrees, with the Veteran 
complaining of significant pain.  The examiner diagnosed the 
Veteran with laxity of the left knee.  VA treatment records from 
May 2008 show continued complaints of left knee pain.  

The Veteran's most recent VA examination for his left knee was in 
May 2009.  During that examination the examiner noted that the 
Veteran uses a hinged knee brace and a cane.  Mild arthritis of 
the left lateral femoratibial joint was indicated but the 
examiner stated that the left knee joint was stable.  

A private treatment report from October 2009 indicates that the 
Veteran reported being able to get around and do basic activities 
of daily living, but that he cannot walk or stand for extended 
periods of time.  Physical examination indicated that the medial 
and lateral collaterals were intact, but there was some laxity on 
the lateral collaterals.  The examiner's assessment was left knee 
pain and degenerative arthritis with some mild ligamentous 
instability.  

The Veteran submitted a statement from a friend in November 2009.  
In that statement the Veteran's friend noted witnessing the 
Veteran putting on his knee brace, walking with a cane and taking 
his medication.  He reported one incident where the Veteran's 
knee locked while he was getting out of a vehicle.  The 
individual stated that he helped the Veteran walk inside his 
house, where the Veteran's wife wrapped the Veteran's knee.  

After reviewing the entirety of the record, the Board finds that 
an evaluation in excess of 10 percent is not warranted for the 
Veteran's recurrent dislocation of the left patella.  The current 
10 percent rating under Diagnostic Code 5257contemplates slight 
lateral instability.  There is no medical evidence to support the 
higher evaluation under that diagnostic code since the medical 
evidence does not demonstrate more than slight instability.  
During the pendency of the appeal the medical evidence, most 
notably the VA examinations, has shown minor laxity and 
pseudolaxity of the lateral collateral ligament.  As noted above, 
the Veteran has been assigned a separate 10 percent rating for 
posttraumatic arthritis of the left knee under Diagnostic Code 
5010-5260, but this rating is not currently on appeal.  

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's limitations and symptomatology 
are accounted for in the 10 percent rating.  As such, the Board 
finds that the diagnostic code for impairment of the knee that 
includes recurrent subluxation or lateral instability adequately 
describes the current disability level and symptomatology for the 
Veteran's recurrent dislocations of the left patella.  Therefore, 
a referral for an extraschedular rating is not warranted.  

In sum, there is a preponderance of evidence against the claim 
for a rating in excess of 10 percent for the Veteran's service-
connected recurrent dislocation of the left patella throughout 
the appeal period.   Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim 
for a total disability rating by reason of individual 
unemployability due to service-connected disability (TDIU) is 
considered part and parcel of an increased-rating claim when the 
issue of unemployability is raised by the record.  In this case, 
the issue of unemployability is not raised by the record.  There 
is no allegation that his service-connected recurrent dislocation 
of the left patella has resulted in unemployment.  Therefore, 
consideration of a TDIU is not warranted.   


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's 
service-connected recurrent dislocation of the left patella is 
denied.  


REMAND

The Veteran has also claimed entitlement to an initial 
compensable rating for his service-connected bilateral hearing 
loss.  The Board finds that additional development is necessary 
with respect to that claim.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to the 
RO/AMC for further action as described below.

The Veteran has argued that the evaluation assigned for his 
bilateral hearing loss does not accurately reflect the severity 
of that disability.  Entitlement to service connection for 
bilateral hearing loss was first granted in a December 2005 
rating decision.  That rating decision assigned a noncompensable 
evaluation effective from December 27, 2002.  The Veteran 
submitted a Notice of Disagreement (NOD) with that decision in 
January 2006.  A Statement of the Case (SOC) was issued in 
November 2006, and the Veteran filed a Substantive Appeal (VA 
Form 9) in December 2006.  Over the course of the appeal the 
Veteran has undergone several VA examinations.  However, the 
Veteran's most recent VA examination, from January 2010, is not 
adequate for rating purposes.  The Veteran submitted a private 
audiometric evaluation from September 2009.  This assessment 
shows marked differences from the Veteran's VA examinations of 
record.  However, on review, it is not clear that this 
examination used the Maryland CNC test to determine word 
recognition scores, and therefore, it is not adequate for VA 
rating purposes.  See 38 C.F.R. § 4.85(a) (2008).  

In an August 2010 statement the Veteran requested an updated VA 
audiometric examination with a different VA examiner.  The Board 
finds that an additional examination is necessary.  The Board 
also notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, relevant to VA audiological 
examination, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

The Veteran is hereby strongly encouraged to cooperate fully and 
honestly with any VA examination scheduled.  If the audiological 
examination ordered herein is found to be similarly unreliable 
due to a lack of cooperation from the Veteran, the Board will 
have no choice but to disregard the new report, along with all 
other unreliable audiological reports, and decide the Veteran's 
claim on the basis of the May 2009 results.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(determining the weight to be assigned to evidence, credibility 
can be affected by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness 
demeanor).  "[T]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
inquire whether he has undergone any 
treatment for his bilateral hearing loss 
since September 2009.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.

2.  The Veteran should be afforded an 
appropriate examination to determine the 
severity of his bilateral hearing loss.  The 
examination should be conducted by a 
different VA examiner than conducted the 
January 2010 VA examination.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and indicate having done so 
in his report.  Following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's condition in 
detail.  In addition, the examiner must 
assess the effect of the Veteran's hearing 
loss on his daily activities and industrial 
ability.  

The examiner must also specifically state 
whether any findings obtained are unreliable 
in any manner due to a lack of cooperation by 
the Veteran.  Any opinion provided must 
include an explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without respect to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without result to speculation.  

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefit sought is not granted the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


